Citation Nr: 1623327	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  15-37 308	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus with tarsal arthritis.

2.  Entitlement to service connection for pes planus with tarsal arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1973.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for pes planus with tarsal arthritis, because new and material evidence had not been received to reopen the claim.  In March 2016, the RO determined that new and material evidence had been received to reopen the claim, but then denied the claim on the merits.

In April 2016, the Veteran was afforded a hearing before the undersigned at the RO.  A transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for pes planus with tarsal arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By a March 1976 decision, the Board denied the Veteran's claim for service connection for pes planus with tarsal arthritis, and the Board Chairman did not order reconsideration of the decision.

2.  In June 1996 and July 2010 rating decisions, the RO determined that new and material evidence had been received to reopen the claim of entitlement to service connection for pes planus with tarsal arthritis.  The Veteran was informed of his appellate rights.

5.  The Veteran did not appeal the June 1996 or July 2010 rating decisions and new evidence was not received within one year of notice of the decision.

6.  Evidence received since the RO's July 2010 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for pes planus with tarsal arthritis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's March 1976 decision denying service connection for pes planus with tarsal arthritis is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§§ 3.156, 20.1100(a), 20.1104 (2015).

2.  The RO's June 1996 and July 2010 rating decisions denying service connection for pes planus with tarsal arthritis are final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for pes planus with tarsal arthritis.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1976 decision, following a perfected appeal of the April 1974 rating decision, the Board denied the claim of entitlement to service connection for pes planus with tarsal arthritis.  The Board found that pes planus existed prior to service and did not increase in severity therein.  The Board Chairman did not order reconsideration and the decision is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In rating decisions issued in June 1996 and July 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for pes planus with tarsal arthritis.  The RO notified the Veteran of its decisions, and of his appellate rights, but he did not submit a notice of disagreement; nor was any new evidence received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  As a result, the RO's decisions became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the last final denial on any basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996) abrogated on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a). 

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id.

Here, the pertinent evidence received since the RO's most recent July 2010 rating decision includes VA treatment records, the Board hearing transcript, lay statements, and the report of a VA examination.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2010, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for pes planus with tarsal arthritis, and raises a reasonable possibility of substantiating the claim.  Specifically, at the April 2016 Board hearing, the Veteran testified that he did not have foot problems prior to service and that his foot pain began during his basic training.  He argued that marching and standing for long periods in the military boots caused or aggravated his pes planus.  The Veteran's claim was previously denied because the pes planus with tarsal arthritis preexisted active military service and was not aggravated during service.  Accordingly, the new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  The claim is thus reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for pes planus with tarsal arthritis is reopened.


REMAND

In his October 2015 substantive appeal, the Veteran reported pertinent treatment at the VA Medical Center (VAMC) in Lake City, Florida, shortly after his military discharge.  In an October 1995 statement, the Veteran also described pertinent treatment at the VAMC in Tampa, Florida, and the VA Community-Based Outpatient Clinic (CBOC) in Gainesville, Florida, from 1973 to 1981.  These VA treatment records are not currently in the claims file, and attempts to obtain these records have not been made.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, at his Board hearing, the Veteran testified that he received treatment and surgery for his pes planus while he was in a San Francisco prison from approximately 2010 to 2012.  The claims file does not contain these treatment records, and the RO has not made an attempt to obtain these records.  Upon Remand, the AOJ should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1). 

Further, in an October 1995 statement, the Veteran described pertinent private treatment at various facilities.  The claims file does not contain these treatment records, and the RO has not made an attempt to obtain these records.  Upon Remand, the AOJ should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1). 

Finally, in a September 1982 statement, the Veteran reported that evidence to support his claim could be found at the Social Security Administration (SSA).  This evidence suggests that the Veteran may have received or is currently receiving SSA disability benefits.  However, the SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  To date, the AOJ has not made its own attempt to obtain a complete copy of the Veteran's SSA records.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records dated since 1973 from the VAMC in Lake City, Florida, the VA CBOC in Gainesville, Florida, and the VAMC in Tampa, Florida.  

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

2.  Ask the Veteran to authorize VA to obtain treatment records regarding pes planus and surgery he reportedly received during his time in a San Francisco jail or prison (2010 to 2012); and from the private treatment providers listed in his October 1995 statement.  Copies of all available records of such treatment should be obtained, following appropriate authorization from the Veteran. 

3.  Obtain any SSA decision and medical records pertinent to any SSA disability benefits claim filed by the Veteran, as described by the Veteran in a September 1982 statement.

4.  Notify the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records and of any further actions that will be taken regarding the claim on appeal.

5.  Ask the examiner who provided the February 2016 examination to review any new evidence and the Veteran's hearing testimony; and state whether the records change any aspect of the previous opinion.

If the examiner is not available, ask another physician to review the claims file and provide opinions as to whether the new evidence would lead to different opinions from those provided on the February 2016 examination.

6.  If any benefit sought on appeal remains denied, issue an SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


